Citation Nr: 0902448	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969 and from November 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The hearing was held before a Decision Review Officer in 
October 2007 and a transcript of that hearing is of record.  


FINDING OF FACT

The veteran's tinnitus had onset during the veteran's active 
service and was caused or aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service treatment records show no complaints of or treatment 
for tinnitus.

The veteran was afforded a VA audiological examination in 
January 2006.  He reported being exposed to a lot of loud 
noise when stationed in Saudi Arabia from 1990-1991.  He also 
reported that his tinnitus began in 1991 while he was 
stationed in Saudi Arabia.  According to the examiner's 
report, the veteran described experiencing tinnitus once a 
week or once every other week for approximately an hour.  
However, at the October 2007 hearing, the veteran insisted 
that the examiner had misunderstood him and that his ears 
ring constantly.  Hearing transcript, 10/9/2007, at 3.  

Audiological testing showed bilateral high frequency 
sensorineural hearing loss of moderate severity, which the 
examiner concluded was at least as likely as not caused by 
in-service acoustic trauma.  The examiner stated that 
"whether tinnitus is related to the veteran's active duty 
time from 1990 through 1991 cannot clearly be stated."  
However, he then went on to conclude that it was not at least 
as likely as not that the veteran's tinnitus is related to 
military service because noise induced tinnitus is usually of 
a constant nature.  

The veteran has described symptoms consistent with tinnitus 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the VA examiner's report concluded 
that the veteran suffers from tinnitus.  Accordingly, the 
Board finds that the first element of a service connection 
claim has been met, that is, that the veteran suffers from 
the claimed disability.  

The Board finds the veteran's testimony that his symptoms 
began during his military service to be credible.  Military 
records show that the veteran served as a heavy vehicle 
driver in Saudi Arabia for approximately six months.  They 
also show that he served as a heavy truck driver and 
demolitions specialist in Vietnam and that part of his job 
included locating and destroying mines.  

The Board finds that auditory trauma due to frequent exposure 
to loud noises, including military vehicles, explosions, and 
arms fire, is consistent with the nature of the veteran's 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

In considering the discrepancies between the examiner's 
report and the veteran's statements regarding his tinnitus 
symptoms, the Board finds the veteran's account of the 
nature, severity, and onset of his symptoms to be more 
probative, since it is a first hand account, unfiltered by 
any other individual.  Consequently, the Board concludes that 
the remaining elements of a service connection claim have 
been met, namely, that the veteran's injury was caused in 
service and that there is a nexus between that injury and his 
current disability.  For these reasons, service connection 
for tinnitus is warranted and the veteran's claim must be 
granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


